Title: To George Washington from Henry Knox, 22 October 1789
From: Knox, Henry
To: Washington, George


          
            Sir
            War office 22 October 1789
          
          Nothing of importance has occurred since the letter I did myself the honor of writing you on the 18th instant. I am anxiously expecting to hear from the southern Commissioners.
          
          Major Wyllis and the other Officers have been detained by business Untill this day. They have taken young White Eyes under their protection. I have the honor to be Sir Your obedient Servant
          
            H. Knox
          
        